Exhibit 2009 Executive Officer Compensation OnFebruary 19, 2009, the Compensation Committee of the Board of Directors of Interactive Intelligence, Inc. (the “Company”) approved annual compensation arrangements, for the year beginning January 1, 2009, for the Company’s Named Executive Officers, as defined in Item 402(a)(3) of Regulation S-K of the Securities and Exchange Act of 1934, as amended. The Company’s executive officers for fiscal 2009, each of whom will also be identified as a Named Executive Officer in the Company’s 2009 Proxy Statement, are as follows: Name Title/Position Donald E. Brown, M.D. Chairman of the Board, President and Chief Executive Officer (Principal Executive Officer) Stephen R. Head Chief Financial Officer, Vice President of Finance and Administration, Secretary and Treasurer (Principal Financial Officer) Gary R. Blough Executive Vice President ofWorldwide Sales Pamela J. Hynes Vice President ofCustomer Services Joseph A. Staples Senior Vice President ofWorldwide Marketing The information regarding the annual base salaries and performance bonusesfor the Company’s Named Executive Officers, appearing in the Company’s Current Report on Form 8-K filed February 25, 2009, is incorporated herein by reference. 2009 Board of Director Compensation The Compensation Committee of the Board of Directors of the Company did not modify the annual compensation arrangements from 2008, for the period beginning January 1, 2009, for the Company’s non-employee Board of Director members.The information regarding the annual cash retainers, board and committee attendance fees and stock options for the Company’s non-employee Board of Director members, appearing in Exhibit 10.26 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, is incorporated herein by reference.
